NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VLADIMIR CORSAC; LILIA CORSAC,                  No.    17-72565

                Petitioners,                    Agency Nos.       A206-354-383
                                                                  A206-354-382
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 11, 2019
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and HARPOOL,** District
Judge.

      An immigration judge (“IJ”) ordered Vladimir Corsac and his wife, natives of

Ukraine and citizens of Moldova, removed and denied Corsac’s application for

asylum, withholding of removal, and protection under the Convention Against




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
Torture (“CAT”). After the Board of Immigration Appeals (“BIA”) dismissed the

petitioners’ appeal, they filed this petition for review.

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the factual findings underlying the agency’s denial of Corsac’s application

for asylum, withholding of removal, and CAT relief, Madrigal v. Holder, 716 F.3d
499, 503 (9th Cir. 2013), and we review his due process claim de novo, Lopez-

Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005). We deny the petition

for review.

      Substantial evidence supports the BIA’s determination that Corsac did not

suffer past persecution. See Madrigal, 716 F.3d at 503–04. Contrary to Corsac’s

contention, the single incident at the 2009 political protest coupled with his treatment

at a public clinic, at his job, and by an airline representative do not compel the

conclusion that he suffered past persecution on account of his political opinion,

nationality, or social group membership. See Wakkary v. Holder, 558 F.3d 1049,

1059 (9th Cir. 2009) (“Persecution is an extreme concept that does not include every

sort of treatment our society regards as offensive.” (internal quotation marks and

citation omitted)); see, e.g., Nagoulko v. INS, 333 F.3d 1012, 1016–18 (9th Cir.

2003) (evidence of employment and educational discrimination, beating of fellow

Christians, and death threats did not compel a finding of past persecution). And, the




                                           2                                    17-72565
BIA’s decision in full makes clear that it applied the correct standards of review.

See Vitug v. Holder, 723 F.3d 1056, 1063 (9th Cir. 2013).

      Substantial evidence also supports the BIA’s determination that Corsac failed

to establish a well-founded fear of future persecution under the pattern or practice or

disfavored group analysis. See Wakkary, 558 F.3d at 1062 (evidence of widespread

discrimination rather than persecution not enough to carry applicant’s burden under

pattern or practice analysis); Sael v. Ashcroft, 386 F.3d 922, 925 (9th Cir. 2004)

(disfavored group analysis requires relative showing of individualized risk).

      Because substantial evidence supports the denial of asylum, Corsac

“necessarily fails to satisfy the more stringent standard for withholding of removal.”

Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004). Corsac’s evidence likewise

is insufficient to compel the conclusion that it is “more likely than not” that he would

be tortured if returned to Moldova. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th

Cir. 2001).

      Finally, the IJ’s denial of Corsac’s motion to have an expert witness testify

telephonically during his hearing did not violate his right to due process. Although

an IJ’s denial of a request to hear witness testimony may result in a due process

violation in some circumstances, see Lopez-Umanzor, 405 F.3d at 1056, no such

violation occurred here. Corsac submitted two written statements by the expert in

question, and the agency considered those written statements. Because Corsac has


                                           3                                    17-72565
not identified any information about which the expert would have testified that was

not already contained in his written statements, he, at a minimum, has not shown the

requisite prejudice. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620–21 (9th Cir.

2006).

      PETITION FOR REVIEW DENIED.




                                         4                                   17-72565